1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                               ***
9     UNITED STATES OF AMERICA,                    Case No. 3:14-cr-00013-MMD-VPC
10                                      Plaintiff, Related Case: 3:17-cv-00724-MMD
            v.
11                                                                  ORDER
      LINDA ARCHIE,
12
                                     Defendant.
13

14   I.    INTRODUCTION
15         Petitioner Linda Archie (“Archie”) pled guilty to Willful Failure to File Return in
16   violation of 26 U.S.C. § 7207. (ECF Nos. 130, 134.) Before the Court is Archie’s amended
17   motion to vacate under 28 U.S.C. § 2255 (“Motion to Vacate”) in which she raises four
18   grounds, alleging, inter alia, deprivation of her Fourth and Fifth Amendment rights to due
19   process, freedom from involuntary seizure of a guilty plea and self-incrimination. (ECF
20   No. 175.) The Court has reviewed the government’s response (ECF No. 184) and Archie’s
21   reply (ECF No. 185). In connection with the reply to the Motion to Vacate, Archie also
22   moved to compel discovery. (ECF No. 186.) The Court has reviewed the government’s
23   response (ECF No. 187) and Archie’s reply (ECF No. 188).
24         In addition, Archie moved for reconsideration of the Court’s decision to deny her
25   initial motion to stay. (ECF No. 180.) The Court has reviewed the briefs relating to this
26   motion (ECF Nos. 182, 183).
27         For the reasons stated herein, the Court denies the Motion to Vacate. The
28   remaining two motions are denied as moot.
1    II.    RELEVANT BACKGROUND

2           On February 26, 2014, Archie and her son, co-defendant Kyle Archie (“Kyle”)

3    (collectively, “Defendants”), were indicted on twelve counts of failure to account for and

4    pay over withholding and taxes in violation of 26 U.S.C. § 7202, and aiding and abetting

5    in violation of 18 U.S.C. § 2. (ECF No. 1.) On August 12, 2015, the government filed a

6    superseding indictment, charging Defendants with one count of conspiracy to defraud the

7    United States, and charging only Kyle with twelve counts of failure to account for and pay

8    over employment taxes in violation of 26 U.S.C. § 7202. (ECF No. 68.)

9           The superseding indictment alleges that Kyle “operated and controlled various

10   business[] entities that engaged in selling and delivering landscaping materials and

11   hauling materials” and “a separate business that engaged in the construction and building

12   of rock retaining walls.” (Id. at 1.) Archie allegedly “acted as the bookkeeper and office

13   manager” of Kyle’s various business entities. (Id. at 2.) The entities identified in the

14   superseding indictment include Reno Rock, Inc. (“RRI”), which incorporated in 2001 and

15   had its status revoked in 2005; GKPA, Inc. (“GKPA”), which incorporated in 2001; and

16   Reno Rock Transport, LLC (“Reno Rock Transport”), which was established in 2009. (Id.

17   at 2-3.) In 2005, RRI began operating as GKPA and would often self-identify as “GKPA,

18   Inc. dba Reno Rock, Inc.” (Id.) “Starting at some time between 2009 and 2010, GKPA

19   began operating under a new name, Reno Rock Transport.” (Id. at 3.) Kyle was an officer

20   of RRI and GKPA. (Id. at 2.) The superseding indictment further alleges that Defendants

21   engaged in a conspiracy to avoid paying employment taxes to the IRS from at least 2003

22   to 2010. (Id. at 6-10.) Counts two to thirteen charge Kyle with failing to account for and

23   pay over employment taxes for each quarter of 2008 and 2009 for GKPA, Inc. dba Reno

24   Rock, Inc., and each quarter of 2008 for D. Rockeries, Inc.1 (Id. at 11.)

25          On April 22, 2016, Archie pled guilty to one count of Willful Failure to File Return

26   as charged in a superseding misdemeanor information pursuant to a plea agreement

27   ///

28          1These   entities will be referred to collectively as “Reno Rock.”

                                                   2
1    (“Plea Agreement”).2 (ECF Nos. 130, 134.) On October 25, 2016, the Court sentenced

2    Archie to serve a term of probation for five (5) years and three (3) months of home

3    confinement as a condition of probation. (ECF Nos. 144, 149.) The Court ordered

4    restitution, jointly and severally with co-defendant Kyle Archie, in the amount of

5    $1,235,538.28 (“Restitution”). (ECF No. 149 at 5.) Archie was required to make payments

6    of “not less than 10% of her gross income” towards restitution, “subject to adjustment

7    depending upon her ability to pay.” (Id.) Judgment was entered on November 1, 2016,

8    and amended on December 1, 2016. (ECF Nos. 147, 149.)

9           Archie did not appeal. On December 15, 2017, Archie filed a motion to vacate, as

10   well as a motion for extension of time to file an amended motion to vacate. (ECF Nos.

11   160, 163.) The Court granted the extension request (ECF No. 166), which led to Archie’s

12   filing of the Motion to Vacate (ECF No. 175).

13   III.   DISCUSSION: MOTION TO VACATE

14          Archie challenges her conviction under 28 U.S.C. § 2255, including the order of

15   restitution, on four grounds based on allegations that she was “deprived of her rights

16   against seizure of an involuntary guilty plea and to due process of law, in violation of her

17   Fourth and Fifth Amendment rights protecting her from involuntary seizures, self-

18   incrimination, and in violation of due process of law.” (ECF No. 175 at 2, 9, 12, 14.) While

19   she made numerous related arguments, the gist of her contentions is that (1) the Plea

20   Agreement was part of a “package deal” that involved Kyle’s guilty plea which she

21   accepted because “she believed Kyle would be more harshly sentenced if the matter went

22   to trial” and which she contends was coercive (id. at 7-12), and (2) her guilty plea was not

23   factually or legally supported because of her insubstantial involvement and role with Reno

24   Rock, particularly as evidenced by recent discovery presented through Kyle’s affidavit (id.

25          2On  the same date, Kyle also pled guilty to count four of the Superseding
26   Indictment—willful failure to collect or pay over tax in violation of 26 U.S.C. § 7202. (ECF
     Nos. 128, 133.) Archie’s Plea Agreement states: “This guilty plea agreement is part of a
27   global resolution between the United States, Defendant [Archie], and her co-defendant.
     Therefore, this plea is contingent on both defendants agreeing to this resolution.” (ECF
28   No. 131 at 3.)


                                                  3
1    at 2-6, 12-14). The government responds that Archie’s constitutional challenges are

2    procedurally barred because Archie failed to pursue a direct appeal and because she

3    cannot demonstrate good cause to overcome such procedural bar, the Plea Agreement

4    bars Archie’s collateral attack under section 2255, and Archie’s plea was voluntary. (ECF

5    No. 184.) The Court agrees with the government that the Archie has waived her

6    constitutional challenges under section 2255.3

7           The Plea Agreement succinctly addresses Archie’s waiver of her rights to bring

8    section 2255 challenges to her conviction:

9           The defendant [Archie] also knowingly and expressly waives all collateral
            challenges, including any claims under 28 U.S.C. § 2255, to her conviction,
10          sentence, and the procedure by which the District Court adjudicated guilt
            and imposed sentence, except non-waivable claims of ineffective
11          assistance of counsel.
12   (ECF No. 131 at 12.) Archie’s waiver of her right to assert collateral challenges is

13   enforceable. See United States v. Abarca, 985 F.2d 1012, 1013-14 (9th Cir. 1993) (finding

14   that the right to bring a collateral attack under section 2255 is statutory and “[a] knowing

15   and voluntary waiver of a statutory right is enforceable”); see also United States v.

16   Rahman, 642 F.3d 1257, 1259 (9th Cir. 2011) (reaffirming that waiver of the right to

17   appeal covers all appeals and is enforceable).

18          Archie argues that her waiver of section 2255 collateral challenge is irrelevant

19   because she challenges the voluntary and intelligent nature of the waiver itself. (ECF No.

20   175 at 11.) However, Archie’s arguments as presented in her Motion to Vacate challenges

21   the voluntariness of her guilty plea based on the nature of the global settlement and the

22   claimed lack of factual and legal support as to her involvement in Reno Rock. (See id.)

23   These arguments do not go to the voluntary and intelligent waiver of her right under

24   section 2255. Indeed, the Court canvassed her as to her waiver of these rights to ensure

25   she understood her rights and what she was waiving. (ECF No. 150 at 70.)

26   ///

27
            3Accordingly,   the Court declines to address the government’s procedural default
28
     arguments.


                                                  4
1           Archie relies on Washington v. Lampert, 422 F.3d 864, 869-70 (9th Cir. 2005), to

2    argue that waiver of “the right to collateral review is unenforceable against a Petitioner’s

3    claim of ineffective assistance of counsel as a basis for challenging the waiver itself.”

4    (ECF No. 185 at 3.) In that case, the court addressed whether a state prisoner’s waiver

5    of the right to file a federal habeas petition was enforceable as to an ineffective assistance

6    of counsel claim implicating the voluntariness of the waiver. Washington, 422 F.3d at 869.

7    The court found such a waiver to be unenforceable and cannot bar an ineffective

8    assistance of counsel claim under 28 U.S.C § 2254. Id. at 870-71. But here, Archie does

9    not claim ineffective assistance of counsel, a claim which she preserved but has not

10   asserted. Indeed, the Plea Agreement expressly provides that the waiver of collateral

11   challenge under section 2255 does not include waiver of an ineffective assistance of

12   counsel claim.

13   IV.    CERTIFICATE OF APPEALABILITY

14          Before Archie can appeal the Court’s decision to deny her Motion to Vacate, she

15   must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22;

16   9th Cir. R. 22-1; United States v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). To

17   receive such a certificate, a petitioner must make “‘a substantial showing of the denial of

18   a constitutional right’ as to each issue the petitioner seeks to appeal.” Washington, 653

19   F.3d at 1059 (quoting 28 U.S.C. §§ 2253(c)(2), (3)). “The petitioner must demonstrate

20   that reasonable jurists would find the district court’s assessment of the constitutional

21   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court

22   determines that reasonable jurists would not find its reasoning debatable or wrong. Thus,

23   the Court will deny a certificate of appealability.

24   V.     CONCLUSION

25          The Court notes that the parties made several arguments and cited to several

26   cases not discussed above. The Court has reviewed these arguments and cases and

27   determines that they do not warrant discussion as they do not affect the outcome of the

28   motions before the Court.


                                                    5
1            It is therefore ordered that Linda Archie’s amended motion to vacate (ECF No.

2    175) is denied.

3            It is further ordered that Archie’s motion for reconsideration (ECF No. 180) and

4    motion to compel discovery (ECF No. 186) are denied as moot.

5            It is further ordered that a certificate of appealability will not be issued.

6            The Clerk is directed to enter judgment in accordance with this order and close this

7    case.

8            DATED THIS 3rd day of October 2018.

9

10                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                     6
